EXHIBIT 99.1 T604.682.3701 F 604.682.3600 Suite 900, 570 Granville Street Vancouver, BC V6C 3P1 info@coralgold.com www.coralgold.com April18, 2012 VIA SEDAR To: All applicable Exchanges and Commissions Dear Sirs/Mesdames: Re:Notice of the Meeting and Record Date 2012 Annual General and Special Meeting In compliance with National Policy NI54-101 requirements, the following is an advance notice of the meeting of: Issuer Coral Gold Resources Ltd. ISIN CA2180021032 CUSIP Meeting Date July 16, 2012 Record Date for Notice June 11, 2012 Record Date for Voting June 11, 2012 Beneficial Ownership Determination Date June 11, 2012 Class of Securities Entitled to Receive Notice Common Class of Securities Entitled to Vote Common Type of Meeting Annual General and Special Yours truly, CORAL GOLD RESOURCES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary
